In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00256-CR



    MATTHEW RYAN JERRY VANOVER, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 196th District Court
                 Hunt County, Texas
                Trial Court No. 28,845




       Before Morriss, C.J., Carter and Moseley, JJ.
                                         ORDER
       Matthew Ryan Jerry Vanover appeals from his conviction of indecency with a child and

the resulting sentence of seven years’ imprisonment. The reporter’s record in this appeal was

filed January 14, 2014, and the clerk’s record was filed March 19, making the appellant’s brief

due April 18. This Court extended the briefing deadline twice on Vanover’s motions, resulting

in the current due date of June 9. Vanover has now filed a motion seeking abatement of the

briefing deadline.

       To support his abatement request, Vanover claims that the reporter’s record is

incomplete. More specifically, he complains that the pre-trial hearing was omitted from the

appellate record. Vanover has requested that the omitted hearing be transcribed and filed with

this Court, and he seeks an abatement of his briefing deadline until that transpires.           A

supplemental reporter’s record was filed with this Court on June 16, 2014, containing a

transcription of the missing pre-trial hearing. As the missing portion of the reporter’s record is

now a part of the appellate record, Vanover’s motion to abate his briefing deadline is overruled.

       Further, after reviewing Vanover’s motion and the appellate record, including the recent

supplementation to the reporter’s record, we find no compelling information to convince us that

this brief requires more time to prepare. Consequently, we order counsel to file appellant’s brief

with this Court on or before June 30, 2014.

       IT IS SO ORDERED.

                                              BY THE COURT

Date: June 17, 2014


                                                2